Citation Nr: 0623747	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee.

2.  Entitlement to service connection for depressive 
disorder.

3.  Entitlement to an increased (compensable) rating for 
history of conversion reaction, manifested by left knee pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a March 2003 rating decision, the RO denied an increased 
rating for history of conversion reaction and denied service 
connection for depressive disorder.  The veteran timely 
perfected an appeal of these determinations to the Board.  

On October 7, 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  Later that month, the Board remanded the appeal for 
further development.

In addition, in a May 2006 rating decision, the RO denied 
service connection for chondromalacia patella of the left 
knee.  The veteran timely perfected an appeal of this 
determination to the Board.  

The veteran was scheduled for a Board hearing at the RO.  
However, in a June 2006 correspondence, he stated that he was 
cancelling his request for a hearing.  Thus, his request for 
a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2005).  

The issues listed on the title page are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

After review, the Board observes that further development is 
needed prior to adjudicating the issues on appeal.

As noted above, in a June 2004 correspondence, the veteran 
requested that the RO obtain outpatient treatment reports 
from the VAMC on 1st Avenue and 23rd Street from January 1998 
to the present.  The Board again notes that the address 
indicates the New York Campus of the VA New York Harbor 
Healthcare System and that the record only contains treatment 
reports from this facility since April 2001.  The Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn, supra; Bell, 
supra.  Thus, the RO should obtain and associate with the 
claims file all treatment reports from the above VAMC for the 
period from January 1998 to April 2001.

The record indicates that the veteran's June 2004 
correspondence was in response to a May 2004 VCAA notice for 
the issue of entitlement to service connection for a left 
knee disability.  However, the veteran contends that his 
depressive disorder is secondary to his left knee disability.  
Thus, the Board notes that the resolution of the claim for 
service connection for chondromalacia patella of the left 
knee may impact this claim.  The Board therefore finds that 
this claim is inextricably intertwined with the knee claim 
currently being remanded.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  These claims should be considered 
together, and thus a decision by the Board on this claim now 
would be premature.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all treatment reports 
from the New York Campus of the VA New 
York Harbor Healthcare System from January 
1998 to March 2001.  

2.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for chondromalacia patella of 
the left knee, entitlement to service 
connection for depressive disorder, and 
entitlement to an increased (compensable) 
rating for a history of a conversion 
reaction, manifested by left knee pain.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


